Citation Nr: 0019951	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-24 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a toenail fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1981 to May 1985.

This case arises from an April 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, denying the veteran's claim of 
entitlement to service connection for a fungus of the 
toenails.  In July 1998, the Board denied this claim, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In November 1999, the Court vacated 
the Board's decision.


REMAND

In November 1999, the Court held that the Board failed to 
comply with the provisions of 38 U.S.C.A. § 5103 (West 1991), 
when it failed to advise the veteran to secure reports from 
physicians who had treated his fungal disorder during the 
years between separation from service and his appeal.  

Accordingly, in order to comply with the order of the Court 
this case is REMANDED for the following action:

The RO should inform the veteran to 
submit any and all medical records 
pertaining to care he received since 
separation from active duty from any 
health care provider, to include any 
private physician, or employer paid 
provider.  The veteran should 
specifically contact B.W. Edwards, Keith 
Aldridge, and Frederick Hunt, M.D., and 
attempt to get records for submission to 
VA from them.  The veteran is hereby 
informed that the best evidence he could 
supply to meet his statutory duty to 
submit a well grounded claim would be a 
written opinion from a physician linking 
a current fungal disorder with the 
symptoms he presented while on active 
duty.  In any event, however, any 
pertinent medical records secured should 
be submitted to VA.  All attempts to 
inform the veteran of the elements 
necessary to complete his application for 
the claimed disorder should be carefully 
documented in the claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to comply with the requirements 
of due process and the Order of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


